Name: Commission Regulation (EEC) No 744/82 of 31 March 1982 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 86/36 Official Journal of the European Communities 1 . 4 . 82 COMMISSION REGULATION (EEC) No 744/82 of 31 March 1982 fixing the import levies on milk and milk products Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3763/81 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 3763/81 (3), as last amended by Regulation (EEC) No  585/82 (4) ; Whereas the threshold prices were fixed for the 1981 /82 milk year by Council Regulation (EEC) No 852/81 of 1 April 1981 (*), extended by Regulation (EEC) No 761 /82 ( «); The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p . 13 0 OJ No L 291 , 19 . 11 . 1979, p. 17. (3) OJ No L 374, 30. 12. 1981 , p . 43 . (&lt;) OJ No L 70, 13 . 3 . 1982, p . 11 . Is) OJ No L 90, 4. 4. 1981 , p . 7. (6) See page 68 of this Official Journal . 1 . 4. 82 Official Journal of the European Communities No L 86/37 ANNEX to the Commission Regulation of 31 March 1982 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 A 04.01 A 04.01 A la) lb) II a) 1 II a) 2 II b) 1 lib) 2 I II III I II a) 1 II a) 2 II a) 3 II a) 4 II b) 1 lib) 2 lib) 3 lib) 4 III a) 1 III a) 2 III b) 1 III b) 2 la) I b) 1 aa) I b) 1 bb) I b) 1 cc) I b) 2 aa) I b) 2 bb) 0110 17-31 0120 14-90 0130 14-90 0140 18-08 0150 13-69 0160 . 16-87 0200 34-70 0300 73-41 0400 113-46 0500 513 0620 64-30 0720 105-01 0820 107-43 0920 124-05 1020 57-05 1120 97-76 1220 100-18 1320 116-80 1420 20-56 1520 27-76 1620 73-41 1720 113-46 1820 36-27 2220 per kg 0-5705 (' ') 2320 per kg 0-9776 (") 2420 per kg 1-1680 (") 2520 per kg 0-5705 02) 2620 per kg 0-9776 (12) 2720 per kg 1-1680 (,2) 2820 38-21 2910 per kg 0-7341 C 2) 3010 per kg 1-1346 C 2) 3110 133-48 3210 162-85 3321 18-13 3420 140-07 C 3) H 3521 18-13 3619 140-07 C3) (M) 3719 140-07 0 3) H 3800 140-07 (20) 3900 1 53-66 (u) 4000 109-03 J23) 4120 36-27 4410 1 19-83 (21) 4510 119-93 4610 216-65 4710 153-66 4840 163-85 (,9) 4850 163-85 (") 4860 163-85 H 4870 163-85 (") 04.01 A 04.01 A 04.01 A 04.01 B 04.01 B 04.01 B 04.02 A 04.02 A 04.02 A 04.02 A 04.02 A 04.02 A 04.02 A 04.02 A 04.02 A 04.02 A 04.02 A 04.02 A 04.02 A 04.02 B 04.02 B 04.02 B 04.02 B 04.02 B 04.02 B 04.02 B 04.02 B 04.02 B 04.02 B 04.03 A 04.03 B 04.04 A 04.04 A 04.04 A 04.04 A 04.04 A 04.04 A 04.04 B 04.04 C 04.04 D 04.04 D 04.04 D 04.04 D 04.04 E 04.04 E 04.04 E 04.04 E 04.04 E I b) 2 cc) II a) II b) 1 lib) 2 I a) 1 I a) 2 I b) 1 aa) I b) 1 bb) lb) 2 II I II a) 1 II a) 2 lib) la) I b) 1 aa) 11 ) I b) 1 aa) 22) aaa) I b) 1 aa) 22) bbb) I b) 1 bb) No L 86/38 Official Journal of the European Communities 1 . 4. 82 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 1 cc) 4880 1 63-85 H 04.04 E I b) 1 dd) 4890 163-85 04.04 E I b) 2 aa) 4922 126-34 (OP) 04.04 E I b) 2 bb) 5022 126-34 HH 04.04 E I b) 3 5030 126-34 07) 04.04 E I b) 4 5060 1 26-34 C7) 04.04 E I b) 5 aa) 5130 1 26-34 HHH 04.04 E I b) 5 bb) 5140 126-34 H (24) 04.04 E I c) 1 5210 94-76 04.04 E I c) 2 5250 22306 04.04 E II a) 5310 153-66 04.04 E II b) 5410 223-06 17.02 A II ( 1Ã ²) 5500 33-79 21.07 F I 5600 33-79 23.07 B I a) 3 5700 45-21 23.07 B I a) 4 5800 58-33 23.07 B I b) 3 5900 55-31 23.07 B I c) 3 6000 47-16 23.07 B II 6100 58-33 For notes (') to (l0), see notes (') to (10) of Regulation (EEC) No 3763/81 (OJ No L 374, 30. 12. 1981 , p. 43). (") The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 1 00 kg of product ; (b) 7-25 ECU ; and (c) 14-21 ECU. ( I2) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 1 00 kg of product ; and (b) 14-21 ECU. (,3) The levy is limited to 9-07 ECU per 100 kg net weight for imports from Switzerland. (u) The levy on 100 kg net weight is limited to 6 % of the value for customs purposes. (15) The levy is limited to 75-33 ECU per 100 kg net weight for imports from Romania or Switzerland (Regulation (EEC) No 1054/68 as amended). (,6) The levy is limited to 99-51 ECU. per 100 kg net weight for imports from Romania or Switzerland (Regulation (EEC) No 1054/68 as amended). (17) The levy is limited to 63-24 ECU per 100 kg net weight for imports from Bulgaria, Hungary,  Romania, Turkey or Cyprus (Regulation (EEC) No 1054/68 as amended). ( 18) Lactose and lactose syrup falling within subheading 17.02 A I are, in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . (") Within the tariff quotas referred to in Article 9 (2) of Regulation (EEC) No 2915/79 the levy on 100 kg net weight shall be equal to 12-09 ECU. (20) The levy is limited to 18-13 ECU per 100 kg net weight for imports from Austria or Finland in accordance with the requirements of Regulation (EEC) No 3700/81 . (21 ) The levy is limited to 36-27 ECU per 100 kg net weight for imports from Austria or Finland in accordance with the requirements of Regulation (EEC) No 3700/81 . (u) The levy is limited to 55-00 ECU per 100 kg net weight for imports from Austria in accordance with the requirements of Regulation (EEC) No 3700/81 . 1 . 4. 82 Official Journal of the European Communities No L 86/39 (a) The levy is limited to 50-00 ECU per 100 kg net weight for imports from Austria in accordance with the requirements of Regulation (EEC) No 3700/81 . (24) The levy is limited to 18-13 ECU per 100 kg net weight for imports from Finland in accordance with the requirements of Regulation (EEC) No 3700/81 . NB : For the purposes of heading No 04.04, the exchange rate to be applied in converting into national currencies the ECU referred to in the subdivisions of this heading shall, notwith ­ standing general rule C 3 contained in Part I, Section I, of the Common Customs Tariff, be the representative rate, if such a rate is fixed pursuant to Council Regulation No 129 on the value of the ECU and the exchange rates to be applied for the purposes of the common agricultural policy (OJ No 106, 30 . 10 . 1962, p. 2553/62).